This is an appeal from a judgment against the appellant in a proceeding brought by him seeking to compel the receiver of the Peoples State Bank to pay distributive dividends upon a deposit of said appellant, totaling $6,695.51.
We concede for the purpose of the disposition here made that the assignment of error that the court erred in the overruling of the motion for a new trial, the grounds of which were that the verdict was contrary to law and that it was not sustained by sufficient evidence, is properly presented.
We are first confronted with a verified motion to dismiss this appeal for the reason that the question sought to be presented has become moot. From this verified motion, which stands 1.  unanswered in the record before us, it appears that prior to the time appellant brought this action the receiver had filed a complaint seeking judgment against him and another, jointly and severally, on promissory notes totaling in principal $13,000.00 plus interest; that shortly after the judgment in the instant case a judgment was rendered in favor of the receiver in the case above described in the sum of $16,154.03 and that said judgment is final and unpaid. It is elementary that where events have occurred which renders the controversy moot, courts of appeal will not decide such questions. *Page 601 
Inasmuch as a liquidated claim — the final enforceable judgment — in favor of the receiver, has been rendered since the judgment in the instant cause, it is the duty of the receiver to 2, 3.  apply the deposit of the appellant and all distributive dividends towards reduction of that judgment as was done in the instant case.
The questions sought to be presented having become moot, the appeal is dismissed.